991 A.2d 799 (2010)
In re Barbara L. BRACKETT, Respondent.
No. 10-BG-49.
District of Columbia Court of Appeals.
April 1, 2010.
Before GLICKMAN, Associate Judge, TERRY and FARRELL, Senior Judges.

ORDER
PER CURIAM.
On consideration of the certified order and opinion of the Virginia State Bar Disciplinary Board suspending respondent from the practice of law in that jurisdiction for 30 days, this court's February 4, 2010, order suspending respondent pending further action of the court and directing her to show cause why identical reciprocal discipline should not be imposed, and the statement of Bar Counsel regarding reciprocal discipline, and it appearing that respondent has failed to file a response either to this court's order to show cause or to the affidavit required by D.C. Bar R. XI, § 14(g), it is
ORDERED that Barbara L. Brackett, Esq., is hereby suspended from the practice of law in the District of Columbia for 30 days as identical reciprocal discipline. See In re Powell, 836 A.2d 579 (D.C.2003). It is
FURTHER ORDERED that for purposes of reinstatement respondent's suspension will not begin to run until such time as she files an affidavit that fully complies with the requirements of D.C.Bar. R. XI, § 14(g).